Citation Nr: 0115557	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for residuals of a 
right thigh injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a gastrointestinal 
(GI) disorder.

7.  Entitlement to service connection for residuals of a 
right elbow injury.

8.  Entitlement to an increased (compensable) evaluation for 
a chip fracture of the 2nd finger of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980 
and he served in the Army National Guard of South Carolina 
from February 1981 to July 1998.  The service in the Army 
National Guard included periods of active duty for training, 
including a period from January 24 to February 7, 1988.

A January 1981 RO rating decision denied service connection 
for chondromalacia of the right knee, flat feet, and a low 
back disorder.  The veteran was notified of these 
determinations in January 1981 and he did not appeal.

In 1998, the veteran submitted an application to reopen 
claims for service connection for a right knee disability, 
flat feet, and a low back disorder, and he submitted claims 
for service connection for various other conditions.  Since 
the veteran had active service after the final January 1981 
RO rating decision, denying service connection for a right 
knee disability, flat feet, and a low back disorder, the 
Board of Veterans' Appeals (Board) will consider his recent 
claims for service connection for these disabilities on a de 
novo basis, as did the RO.

This appeal comes to the Board from an April 1999 RO rating 
decision that granted service connection for a chip fracture 
of the second finger of the right hand and assigned a 
zero percent rating for this condition, and denied service 
connection for a right knee disability, flat feet, an eye 
disability, a cervical spine or neck disorder,  a low back 
disorder, residuals of a right thigh injury, headaches, 
gastrointestinal (GI) disorder, and residuals of a right 
elbow injury.  The veteran testified at a hearing in December 
1999 and withdrew his appeal with the issues of service 
connection for an eye disability and a cervical spine or neck 
disability.  Hence, these issues are no longer for appellate 
consideration and the Board has listed the issues to be 
considered in this appeal as shown on the first page of this 
decision.  38 C.F.R. § 20.204 (2000).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of the claims being considered in this appeal.

The RO should advise the veteran of the evidence needed to 
successfully prove his claims.  The RO should also assist the 
veteran in obtaining any relevant evidence.

The veteran alleges that he had periods of active duty for 
training in the Army National Guard of South Carolina from 
February 1981 to July 1998.  In March 1999, the RO attempted 
to obtain verification all periods of active service from the 
service department, but a reply to this request was not 
received.  While service department medical records show that 
he received treatment while a member of the Army National 
Guard after separation from service in July 1980, the 
evidence of record only verifies the veteran's active duty 
for training from January 24 to February 7, 1988.

The July 1977-July 1980 service medical records reveal that 
the veteran had right knee pain at the time of his medical 
examination for separation from service in May 1980.  The 
report of his VA medical examination in November 1980, 
shortly after service, reveals the presence of chondromalacia 
of the right knee.  The veteran maintains that he injured his 
right knee playing football in service in 1977 and that he 
injured this knee again during a period of active duty for 
training in July 1992.  The overall evidence leaves the Board 
uncertain as to the nature and extent of any right knee 
disability, and as to the etiology of any right knee 
disability that may now be present.

The July 1977-July 1980 service medical records show that the 
veteran was seen for low back pain.  At the November 1980 VA 
medical examination he was found to have postural imbalance 
of the lumbosacral spine with chronic lower back syndrome due 
to his flat feet deformity.  Post-service medical records 
show that he continues to complain of low back pain and a 
private medical report shows that he injured his back while 
lifting tenderloins on May 9, 1998.  The overall evidence 
leaves the Board uncertain as to the nature and extent of the 
veteran's current low back disability/ies and as to the 
etiologies of any such disorders.

The July 1977-July 1980 service medical records reveal that 
the veteran was seen for moderately severe flat feet, and the 
report of his VA medical examination in November 1980 shows 
the presence of bilateral, congenital hypermobile flat feet 
without valgus deformity.  The record does not contain the 
report of his medical examination for enlistment into service 
in June 1977, and a medical history completed by the veteran 
at that time does not show flat feet.  The veteran maintains 
that he has flat feet that were aggravated by active service, 
but the overall evidence leaves the Board uncertain as to the 
current severity of the flat feet and as to whether or not 
there was a permanent increase in the flat feet condition 
during the veteran's active service from July 1977 to July 
1980.

The July 1977-July 1980 service medical records show that the 
veteran was seen for GI problems as do the post-service 
medical records.  The overall evidence leaves the Board 
uncertain as to the nature and extent of any current GI 
disorder and as to the etiology of any such disorder.

The April 1999 RO rating decision granted service connection 
for a chip fracture of the second finger of the right hand.  
The service medical records are not clear as to whether or 
not it was the second or third finger of the right hand that 
was injured.  Nor does the medical evidence indicate the 
current severity of this disability.  VA has the duty to 
provide the veteran with an examination to obtain sufficient 
clinical findings to determine the severity of a claimed 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the veteran should be provided with a 
VA compensation examination to determine the nature and 
extent of any right knee disability, flat feet, low back 
disorder, residuals of a right thigh injury (claimed as a 
result of injury on active duty for training), headaches 
(claimed as the result of a head injury in service), 
gastrointestinal (GI) disorder, and residuals of a right 
elbow injury (claimed as a result of injury on active duty 
for training); and to determine the current severity of the 
chip fracture of the 2nd or 3rd finger of the right hand.  
Hence, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the appropriate 
service department to verify the 
veteran's periods of active duty for 
training or inactive duty for training 
while in the Army National Guard of South 
Carolina from February 1981 to July 1998.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the conditions being 
considered in this appeal since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

3.  The RO should scheduled the veteran 
for a VA compensation examination to 
determine the nature and extent of any 
right knee disability, flat feet, low 
back disorder, residuals of a right thigh 
injury (claimed as a result of injury on 
active duty for training), headaches 
(claimed as the result of a head injury 
in service), gastrointestinal (GI) 
disorder, and residuals of a right elbow 
injury (claimed as a result of injury on 
active duty for training); and to 
determine the current severity of the 
chip fracture of the 2nd or 3rd finger of 
the right hand.  The examiner should 
express opinions as to the etiology of 
any right knee disability, flat feet, low 
back disorder, right thigh disability, 
headaches, GI disorder, and right elbow 
condition found, including whether it is 
at least as likely as not that any of 
these conditions are related to an 
incident of service.  The examiner should 
support the opinions by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case.

The examiner should to determine the 
nature and extent of the chip fracture of 
the 2nd or 3rd finger of the right hand.  
The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness of the affected finger 
of the right hand.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the finger is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether an affected joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case. 

In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.

4  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the veteran's 
claims.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




